In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Hoffmann, J.), dated April 20, 2012, which denied his objections to an order of the same court (Fields, S.M.), dated March 2, 2012, denying his motion to vacate an order of filiation of the Family Court, Suffolk County, dated January 16, 2008, entered upon his consent.
Ordered that on the Court’s own motion, the notice of appeal from the order dated April 20, 2012, is deemed to be an application for leave to appeal from that order, and leave to appeal is granted (see Family Ct Act § 1112 [a]); and it is further,
Ordered that the order dated April 20, 2012, is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objections to the Support Magistrate’s order denying his motion to vacate the order of filiation, on the ground, inter alia, that his petition failed to set forth any basis to set aside the order of filiation (see CELR 5015 [a] [3]; Matter of Fulmer v Buxenbaum, 90 AD3d 755 [2011]). Angiolillo, J.P., Hall, Roman and Hinds-Radix, JJ., concur.